                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

MICHAEL E. GOODWIN,

     Plaintiff,

v.                                    CIVIL ACTION NO. 1:18-00244

BARBARA RICKARD, Warden,
FCI McDowell,

     Defendant.


                      MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Cheryl A. Eifert for submission of findings and

recommendations regarding disposition pursuant to 28 U.S.C.A. §

636(b)(1)(B).    Magistrate Judge Eifert submitted to the court her

Findings and Recommendation on August 27, 2018, in which she

recommended that the district court dismiss plaintiff’s petition

without prejudice and remove this matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a de

novo review by this court.     Snyder v. Ridenour, 889 F.2d 1363 (4th

Cir. 1989).

       The parties failed to file any objections to the Magistrate

Judge's Findings and Recommendation within the applicable time
period.    Having reviewed the Findings and Recommendation filed by

Magistrate Judge Eifert, the court adopts the findings and

recommendations contained therein.      Accordingly, the court hereby

DISMISSES plaintiff’s petition without prejudice and directs the

Clerk to remove this case from the court’s active docket.

          Additionally, the court has considered whether to grant a

certificate of appealability.    See 28 U.S.C. § 2253(c).                A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”             28 U.S.C. §

2253(c)(2).    The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and that

any dispositive procedural ruling is likewise debatable.                 Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir. 2001).    The court concludes that the governing standard is

not satisfied in this instance.     Accordingly, the court DENIES a

certificate of appealability.

          The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to plaintiff, pro se, and counsel of record.

          IT IS SO ORDERED this 24th day of October, 2018.

                                   ENTER:


                                   David A. Faber
                                   Senior United States District Judge

                                   2
